[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 257 
Defendant-appellant, Arthur Dean Worsencroft, appeals from a jury verdict and judgment of the Franklin County Court of Common Pleas finding him guilty of six counts of Medicaid fraud in violation of R.C. 2913.40(B). Defendant asserts the following five assignments of error:
"I. The trial court erred to the prejudice of the appellant by overruling the appellant's motions for judgment of acquittal made pursuant to Rule 29(A)  (C), Ohio Rules of Criminal Procedure.
"II. The trial court erred to the prejudice of the appellant by improperly limiting the cross-examination of Brian Joyce, the chief prosecuting witness *Page 258 
against the appellant[,] and subsequently denying the appellant's motion for a new trial based upon this error.
"III. The trial court erred to the prejudice of the appellant by overruling the pretrial motion to dismiss the indictment and subsequently admitting State's Exhibits A1-A11 and A20.
"IV. The trial court erred to the prejudice of the appellant when it admitted State's Exhibits D1-D19, D20-D22, E1-E22 and O-1 into evidence at trial over the defense objection that a foundation for admissibility had not been established.
"V. The jury verdict was against the manifest weight of the evidence and based upon evidence insufficient as a matter of law."
Defendant, a pharmacist who owned two pharmacies, was alleged to be involved in a "generic substitution" scheme, whereby the Ohio Department of Human Services was billed for name-brand drugs while less expensive generic drugs were actually dispensed. As a result, he was indicted on six counts of Medicaid fraud in violation of R.C. 2913.40(B), which provides:
"No person shall knowingly make or cause to be made a false or misleading statement or representation for use in obtaining reimbursement from the medical assistance program."
In the same indictment, two additional counts charged Oak Hill Professional Pharmacy and Bel Park Professional Pharmacy, sole proprietorships owned by defendant, with violations of R.C.2913.40(B), arising from conduct identical to that with which defendant was charged individually. The counts against the pharmacies were brought pursuant to R.C. 2901.23(A)(4), which authorizes the imposition of criminal liability against an "organization" where the commission of an offense is "authorized, requested, commanded, tolerated, or performed by the board of directors, trustees, partners, or by a high managerial officer, agent, or employee acting in behalf of the organization and within the scope of his office or employment." R.C. 2901.23(D) defines "organization" as "a corporation for profit or not for profit, partnership, limited partnership, joint venture, unincorporated association, estate, trust, or othercommercial or legal entity." (Emphasis added.)
At the close of the state's case, the trial court granted the motions for judgments of acquittal made on behalf of the two pharmacies pursuant to Crim.R. 29(A). However, the trial court overruled defendant's motions for judgment of acquittal pursuant to Crim.R. 29(A) and (C).
In its decision overruling defendant's motion to set aside the jury verdict and to enter a judgment of acquittal, the trial court explained its rationale as follows: *Page 259 
"The basis for the motion is that Worsencroft and the companies he owns were all indicted for the same specific acts. During trial, the Court entered judgments of acquittal for the `companies' on the basis they were one and the same as Dean Worsencroft (not organizations under the relevant statute). * * *
"The double jeopardy prohibitions protect against multiple trials and/or multiple punishments for the same offense. Obviously, no risk of multiple trials ever existed because all counts of the indictment were tried at the same time.
"* * *
"* * * The double jeopardy clauses do not protect against the mere risk of multiple punishments. Rather, it protects against the actual imposition of punishments that exceed what is authorized by the legislature for a single act."
In his first assignment of error, defendant argues that the trial court erred in overruling his Crim.R. 29 motion because double jeopardy principles barred his trial and conviction as an individual once his businesses were acquitted of the same offenses. Defendant reasons, and the trial court clearly agreed, that the sole proprietorships, as opposed to corporations and other business entities, had no legal existence apart from defendant himself; therefore, an acquittal of the sole proprietorships effectively functioned as an acquittal of defendant individually.
The state apparently does not take issue with the trial court's determination that a sole proprietorship does not qualify as an "organization" for purposes of organizational criminal liability within the scope of R.C. 2901.23. As a threshold matter, we agree with the trial court's resolution of this issue. While on its face the statute is arguably drafted broadly enough to encompass a sole proprietorship under the "other commercial or legal entity" language, we do not believe that the statute is aimed at imposing an additional form of criminal liability upon the individual business owner. The paucity of case law regarding prosecutions brought against sole proprietorships under R.C. 2901.23 further suggests the problematic nature of indicting them separately, as opposed to indicting the business owner "doing business as" a sole proprietor.
Given the state's apparent acquiescence in the trial court's resolution of the organizational liability issue, the state apparently, and logically, does not seriously dispute the fact that the indictment here suffered from multiplicity. Multiplicity occurs when one offense is stated in several counts of an indictment. If multiplicity exists and the counts are tried separately, double jeopardy bars a subsequent prosecution.State v. Stratton (1982), 5 Ohio App.3d 228, 230, 5 OBR 513, 515, 451 N.E.2d 520, 523. *Page 260 
Our research indicates that this case is one of first impression. Many cases exist regarding multiple punishments and/or multiple related (not identical) offenses within the double jeopardy context. However, those cases are of little benefit here, as they are all distinguishable from the unique situation before us. Specifically, we must decide whether defendant was subjected to a successive trial following the Crim.R. 29 acquittal of his sole proprietorships charged with identical offenses under a multiplicitous indictment. We suspect that the unique nature of this case and resulting dearth of case law stem from the fact that the usual practice would be for the prosecution to request, or for the trial court sua sponte to enter, a dismissal or nolle prosequi as to the multiplicitous counts.
The Double Jeopardy Clause of the United States Constitution provides that no person shall "be subject for the same offence to be twice put in jeopardy of life or limb." United States Constitution, Amendment V. Section 10, Article I of the Ohio Constitution contains a similar provision that "[n]o person shall be twice put in jeopardy for the same offense."
The Fifth Amendment prohibition against double jeopardy guarantees three separate constitutional protections: (1) protection against a second prosecution for the same offense after acquittal, (2) protection against a second prosecution for the same offense after conviction, and (3) protection against multiple punishments for the same offense. North Carolina v.Pearce (1969), 395 U.S. 711, 717, 89 S.Ct. 2072, 2076,23 L.Ed.2d 656, 664; United States v. Dixon (1993), 509 U.S. ___,113 S.Ct. 2849, 125 L.Ed.2d 556; State v. Crago (1994), 93 Ohio App.3d 621,629, 639 N.E.2d 801, 806.
The state argues, and the trial court so held, that double jeopardy is not implicated here because appellant was never subjected to multiple punishments for the same offense "within the confines of a single trial." The state's posture, and the trial court's analysis, is premised upon a conclusion we do not accept. The trial court focused on the "multiple punishment" facet of double jeopardy analysis, summarily and erroneously determining that a single prosecution was involved here.
As indicated above, double jeopardy protection applies both to successive punishments and to successive prosecutions for the same criminal offense. In the context of both multiple punishment and multiple prosecution, the United States Supreme Court has held that where the two offenses for which a defendant is punished or prosecuted cannot survive the "same-elements" test, the double jeopardy bar applies. The "same-elements" test asks whether each offense contains an element not contained in the other; if not, they are the "same offense" for purposes of the Double Jeopardy Clause and subsequent punishment or prosecution is barred. Heath v. Alabama (1985), 474 U.S. 82,106 S.Ct. 433, *Page 261 88 L.Ed.2d 387; Brown v. Ohio (1977), 432 U.S. 161, 97 S.Ct. 2221,53 L.Ed.2d 187; Blockburger v. United States (1932),284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306. As indicated above, there is no genuine dispute here that the offenses charged under each count of the indictment were identical in substance.
The United States Supreme Court has long recognized that the Double Jeopardy Clause protects an individual against more than being subjected to double punishments. Abney v. United States
(1977), 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651. InAbney, the court explained that the protection is a guarantee against being twice put to trial for the same offense:
"`"The Constitution of the United States, in theFifth Amendment, declares, `nor shall any person be subject [for the same offense] to be twice put in jeopardy of life or limb.' The prohibition is not against being twice punished, but against being twice put in jeopardy * * *." * * * The "twice put in jeopardy" language of the Constitution thus relates to a potential, i.e., the risk than an accused for a second time will be convicted of the "same offense" for which he was initially tried.' Price v. Georgia, 398 U.S. 323 [90 S.Ct. 1757,26 L.Ed.2d 300] * * * (1970)." Id., 431 U.S. at 661, 97 S.Ct. at 2041,52 L.Ed.2d at 661.
The United States Supreme Court has explained the purpose underlying the prohibition against double jeopardy as follows:
"`The underlying idea, one that is deeply ingrained in at least the Anglo-American system of jurisprudence, is that theState with all its resources and power should not be allowed tomake repeated attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the possibility that even though innocent he may be found guilty.'" (Emphasis added.) United States v. Scott (1978), 437 U.S. 82, 87,98 S.Ct. 2187, 2192, 57 L.Ed.2d 65, 71, citing Green v. United States
(1957), 355 U.S. 184, 187-188, 78 S.Ct. 221, 223, 2 L.Ed.2d 199,204.
An acquittal is an event which terminates the original jeopardy. Richardson v. United States (1984), 468 U.S. 317, 325,104 S.Ct. 3081, 3086, 82 L.Ed.2d 242, 250. In Scott, supra, the court emphasized the distinction between termination of a prosecution via a mistrial and termination resulting from an acquittal.
"[T]he law attaches particular significance to an acquittal. To permit a second trial after an acquittal, however mistakenthe acquittal may have been, would present an unacceptably high risk that the Government, with its vastly superior resources, might wear down the defendant so that `even though innocent, he may be found guilty.'" (Emphasis added.) Id., 437 U.S. at 91,98 S.Ct. at 2194, 57 L.Ed.2d at 74, quoting Green, supra,355 U.S. at 188, 78 S.Ct. at 224, 2 L.Ed.2d at 204. *Page 262 
In State v. Malinovsky (1991), 60 Ohio St.3d 20, 23,573 N.E.2d 22, 23, the Supreme Court of Ohio, citing Scott, supra,437 U.S. at 96-97, 98 S.Ct. at 2197, 57 L.Ed.2d at 77-78, stated that "double jeopardy protection is not absolute until there is a dismissal or acquittal based upon a factual finding of innocence."
Crim.R. 29(A) provides, in pertinent part:
"The court on motion of a defendant or on its own motion, after the evidence on either side is closed, shall order the entry of a judgment of acquittal of one or more offenses charged in the indictment * * * if the evidence is insufficient to sustain a conviction of such offense or offenses."
By its terms, Crim.R. 29(A) is an acquittal based upon a finding that the evidence is insufficient to sustain a conviction.
The defendant, being legally indistinguishable from his business entities, was acquitted and subsequently subjected to a successive prosecution for the same offense.
We find the circumstances of this case analogous to prosecuting one individual twice for the same offense under both his own name and an alias. In light of the foregoing, we hold that under the unique circumstances presented here, the trial court's denial of defendant's Crim.R. 29 motion resulted in a double jeopardy violation.
Finally, the state argues that defendant waived his right to raise the double jeopardy issue by failing to assert the issue timely by way of a pretrial motion challenging the indictment as defectively multiplicitous.
We do not find that defendant waived the double jeopardy issue. The indictment was not facially defective. The counts against the pharmacies set forth a facially valid theory of organizational criminal liability within the arguably broad scope of the statute. It was not until the close of the state's case that the trial court expressly determined that the sole proprietorships were not "organizations" for purposes of R.C.2901.23.
The first assignment of error is sustained. The judgment of the trial court is reversed. This cause is remanded to the trial court with instructions to enter a judgment of acquittal in favor of defendant.
Our resolution of the first assignment of error renders the second, third, fourth and fifth assignments of error moot. See App.R. 12.
Judgment reversedand cause remandedwith instructions.
CACIOPPO, J., concurs. *Page 263 
PEGGY BRYANT, J., dissents.
MARY CACIOPPO, J., retired, of the Ninth Appellate District, was assigned to active duty under authority of Section 6(C), Article IV, Ohio Constitution.